DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chun  (US 2022/0030548).
Regarding claim 1, Chun teaches a method for a UE (User Equipment) with a first USIM (Universal Subscriber Identity Module) and a second USIM, comprising(P[0398-0399], plurality of SIM cards): performing paging monitoring in a first serving cell associated with the first USIM; performing paging monitoring in a second serving cell associated with the second USIM(Fig. 12, item S1201, S1202); and transmitting, to a network node associated with the second USIM, at least one of a first information related to the paging monitoring performed in the first serving cell (Fig. 12, item S1207)or a second information indicating: 1) a pattern in time domain, for the paging monitoring(Fig. 12, item S1207, P[0413], report information related to conflict occasion to CN2; P[0402], UE may request to change in parameter related to the paging(e.g., parameter value related to the calculation of the paging occasion or the paging frame); P[0414], paging signal timing information may be ID information containing information related to a transmission timing of the paging singal; of the CN2).
Regarding claim 2, Chun teaches the method of claim 1, wherein the first or the second information indicates occurrence of collision between the paging monitoring performed in the first serving cell and the paging monitoring performed in the second serving cell(Fig. 12, item S1205, conflict between paging signals).  
Regarding claim 3, Chun teaches the method of claim 1, wherein the information indicates timing of the paging monitoring performed in the first serving cell(item S1211, Fig. 12, monitoring timing of paging occasion/frame).  
Regarding claim 4, Chun teaches the method of claim 1, wherein the first information indicates value(s) of parameter(s) used to calculate timing of the paging monitoring performed in the first serving cell(P[0402], UR may transmit to the network a request ot change a parmaeter related to the paging(e.g., parameter value related to the calculation of the paging occasion or the paging frame)). 
Regarding claim 5, Chun teaches the method of claim 1, wherein the first information indicates an indication related to SFN (System Frame Number) of the first serving cell(item S1211, Fig. 12, monitoring timing of paging frame; P[0446],multiple paging occasions in frame).  
Regarding claim 6, Chun teaches the method of claim 1, wherein the first or second information is transmitted to enable of the paging monitoring associated with the first 
Regarding claim 7, Chun teaches the method of claim 1, wherein the first or second information is transmitted in response to occurrence of collision between the paging monitoring performed in the first serving cell and the paging monitoring performed in the second serving cell(item 1205 in Fig. 12).
Regarding claim 8, Chun teaches the method of claim 1, wherein the information is transmitted in response to timing change of the paging monitoring performed in the first serving cell([0405], However, if a conflict occurs again(with the new parameter, P[0404]) in the paging occasion or the paging frame calculated using the new parameter as above(P[0404]), the UE may request again another new parameter and perform again the above-described operation again using the new parameter).  
Regarding claim 9, Chun teaches the method of claim 1, wherein the information is transmitted during a RRC (Radio Resource Control) connection establishment procedure(item S1209 in Fig. 12).  
Regarding claim 10, Chun teaches the method of claim 1, wherein the information is transmitted during a RRC (Radio Resource Control) connection resume procedure(items S1203 and again in S1209 in Fig. 12).   
Claims 11-20 are rejected for the reason as set forth in claims 1-10 respectively.
Response to Arguments




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647